DETAILED ACTION
The following Non-Final office action is in response to application 17/397,151 filed on 8/9/2021. Examiner notes continuation relationship to application 15/916,102 filed 3/8/2018. IDS filed 8/9/2021 has been considered.
Status of Claims
Claims 1-20 are currently pending and have been rejected as follows. 
Claim Objections
Claims 4, 12, and 18 are objected to because of the following informalities:  Claims 4, 12, and 18 recite “wherein the segment indicator is displayed in a first color while the conditional segment remains conditional and the segment indicator is displayed in a second color different from the first color when the conditional segment if confirmed” while it is believed the claims should recite “wherein the segment indicator is displayed in a first color while the conditional segment remains conditional and the segment indicator is displayed in a second color different from the first color when the conditional segment [[if]] is confirmed”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 1-3, 7-11 and 15-17 are rejected under 35 USC 103 as being unpatentable over the teachings of
Leavitt et al, International Application WO 2015/187930, hereinafter Leavitt in view of
Daughtrey et al, US Publication No. 20160110660 A1, hereinafter Daughtrey. As per,

Claim 1
A system, comprising: one or more front-end servers that receive, over a data communication network and from an electronic device of a user, one or more data packets that specify attributes of a segment created by the user through a graphical interface presented at the electronic device; and one or more back-end servers in data communication with the one or more front-end servers and that include one or more data processing engines, including a segment scheduling engine, the one or more back-end servers being configured to perform operations comprising: (Leavitt [0015]: “Figure 6 is a block diagram of an exemplary client- server environment for implementing embodiments of an exemplary embodiment of a non-scheduled charter transportation reservation environment in accordance with the present disclosure” Fig. 6, and [0085] disclosing front- and back-end server architecture); 

    PNG
    media_image1.png
    363
    461
    media_image1.png
    Greyscale

See also Fig. 1 and [0053]: “Administrators 106 control and/or manage information/data that is provided to and/or received from the operators 102 and members 104. Exemplary embodiments of the environment 100 can be implemented using hardware, software, and/or a combination thereof. For example, in one exemplary embodiment, one or more computing devices can be programmed and/or configured to implement exemplary embodiments of the environment 100. An exemplary embodiment of a computing device configured to implement embodiments of the environment 100, or portions thereof, is shown, for example, in Figure 5. The environment 100 can include a user interface 110, an administrator environment 120, an operator environment 130, and a member environment 140. The environment 100 can be programmed and/or include executable code to implement one or more processes to facilitate processing inputs received from users (e.g., members, fleet operators, and administrators), booking one or more non-scheduled charters to one or more destinations, providing intermediary services between members and fleet operators, and/or further processes described herein” (disclosing data packets of the type of data specified, via the communications network above);

    PNG
    media_image2.png
    316
    311
    media_image2.png
    Greyscale

Fig. 2, item 342 teaching a segment scheduling engine per [0060]: “The booking engine 242 is programmed and/or configured to generate a reservation for a chartered aircraft in response to a confirmation received from an operator for a booking request (e.g., a non-aggregate booking request or an aggregate booking request). In exemplary embodiments, the booking engine 242 can implement a booking process to receive booking information from one or more members for a chartered aircraft and to arrange a non-scheduled chartered flight with the operator before providing a firm confirmation that the aircraft has been reserved for non-scheduled chartered transportation”

    PNG
    media_image3.png
    296
    230
    media_image3.png
    Greyscale

Fig. 4 disclosing data processing engines available to members, i.e., creators per [0067]: “ Referring to Figures 1 and 4, the member environment 140 can be programmed and/or configured to communicate with the user interface 110 to allow one or more members to interact with the member environment 140 (e.g., via the GUIs 112)”];
designating the segment as a conditional segment; (Leavitt [0150]: “The area 2830 can be displayed to request shared flight criteria from the member. The shared flight criteria can be entered in data entry fields 2834, 2836, and 2838. The data entry fields 2834 can allow the member creating the aggregate booking request to specify a goal or threshold number of passengers and/or a goal or threshold price for the chartered aircraft. For example, in exemplary embodiments of the present disclosure, the member creating the aggregate booking request can specify a minimum number of passengers that need to join the shared flight before an aggregate booking request is presented to the operator of the aircraft to be chartered by the passengers on a per seat basis or before the members can submit the request to the booking engine 242 . . . The data entry field 2836 can allow the member to specify a deadline (e.g., a specific date, a number of days or weeks, etc.) by which the passenger threshold and/or price threshold must be satisfied before an aggregate booking request for the chartered aircraft is presented to the operator or before the members can submit the request to the booking engine 242”)
after designating the segment as a conditional segment, causing the one or more front-end servers to: notify clients that the conditional segment is available, […]; and (Leavitt Figs 32-34, where [0162] explains a passenger invitation of Fig. 32: “The social interaction area 3240b can be programmed and/or configured to allow the member to invite passengers to join the aggregate booking request. The social interaction area 3240b can include options 3248 that the member can select to specify how the member wishes to invite passengers to join the aggregate booking request. For example, in the present embodiment, the options 3248 that can be selected by the user can include an option to invite people that use the environment 100 (e.g., other members). In some embodiments, the environment 100 can be structured as a social network such that the member can be connected to people in the environment 100 (e.g., as “friends”, “connections”, or “contact”). The member can choose to invite only those people the member has a relationship, a subset of the people with whom the member has a relationship, with everyone that uses the environment, and the like. In some embodiments, the options 3248 that can be selected by the user can include options to invite people to join the aggregate booking request using one or more external social media sites, such as Facebook, Twitter, Google+, Linkedln, and the like”;

    PNG
    media_image4.png
    515
    724
    media_image4.png
    Greyscale

See also [0164] describing Fig. 34: “Figure 34 is an exemplary GUI 3400 that can be provided by an exemplary embodiment of the environment 100 (e.g., via the user interface 110) to allow a member to monitor an aggregate booking request. As shown in Figure 34, the GUI 3400 can provide a data entry area 3410 that includes options 3412 for specifying events for which the environment will notify a member about an aggregate booking request. For example, the options 3412 can be selected by the member to indicate that the member wishes to be notified with respect to an aggregate booking request when someone joins the shared flight, when someone posts a comment on the shared flight, when a specified time period before the aggregate booking request is scheduled to expire, when shared flight criteria has been satisfied, and the like”

    PNG
    media_image5.png
    722
    515
    media_image5.png
    Greyscale

enable the clients to claim a spot on the conditional segment through a client-side application; and (Leavitt fig. 32 noting the option to book the skyshare)
determining whether to convert the conditional segment to a confirmed segment based on a number of spots claimed by the clients on the conditional segment, including: converting the conditional segment to the confirmed segment when at least a minimum specified number of spots have been claimed; and cancelling the conditional segment when fewer than the minimum specified number of spots have been claimed as of an expiration time.  (Leavitt see Fig. 37B for determination process of whether to confirm flight (item 3738) or cancel flight (item 3744):

    PNG
    media_image6.png
    524
    509
    media_image6.png
    Greyscale

Where the “Criteria satisfied” (item 3746) can include that disclosed in ¶0071: “As one example, if the engine 430 determines that the shared flight criteria is not satisfied (e.g., a threshold number of passengers have not joined the shared flight) by the specified deadline, the engine 430 can be executed to cancel the shared flight. As another example, if the engine 430 determines that the shared flight criteria has been satisfied (e.g., a threshold number of passengers have joined the shared flight) prior to the specified deadline, the engine 430 can be executed to facilitate booking and confirmation of the flight with the operator for the flight and can facilitate collecting the fees from the members and the notifying the members that the shared flight requirements have been satisfied”;
See the graphical representation of this in Fig. 34, by a “Passenger Goal” of “5” achieved by the “Confirmation Deadline: 10 NOV 2014”).
Leavitt does not explicitly teach, Daughtrey however in the analogous art of flight scheduling teaches
[…] wherein notifying the clients that the conditional segment is available comprises updating a calendar interface to include a segment indicator representing the conditional segment adjacent to a calendar entry corresponding to a departure date for the conditional segment; (Daughtrey fig. 3; [0034] “Referring to FIG. 3, a results GUI 50 rendered as a calendar 52 is generated by the travel application 16 presenting the results received from the travel planning platform 20 that satisfy the query received by the travel specification GUI of FIG. 2” noting the fare indicated on the dates of the calendar interface representative of a segment indicator representing a conditional segment adjacent to a departure date:

    PNG
    media_image7.png
    669
    868
    media_image7.png
    Greyscale

	Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Leavitt’s flight sharing platform to include a calendar interface indicating available segments on departure dates in view of Daughtrey in an effort to efficiently and clearly demarcate availability for a user (see Daughtrey ¶ [00] & MPEP 2143G).
	Claims 9 and 17 recite like material elements to that recited in Claim 1 and are therefore rejected by Leavitt in view of Daughtrey by the same citations mapped in response to these same elements as recited in Claim 1.
Claim 2
wherein the attributes comprise a departure geographic identifier, a destination geographic identifier, a departure date at which the segment will depart, and a type of jet selected for the segment.  (Leavitt Fig. 7and [0088]: “Figure 7 is an exemplary GUI 700 that can be provided by an exemplary embodiment of the environment 100 (e.g., via the user interface 110) to facilitate an interaction between the administrators 106 and the site manager 210 of the administrator environment 120. The GUI 700 can be displayed to an administrator upon selection of a button 702 and can include a list of landing sites 710 that have been specified in the environment 100. For example, in response to the selection of the button 702, the user interface can communicate with the site manager 210 to request landing sites 710 included in the environment 100, and the site manager 210 can retrieve landing sites 710 from a database, and return the retrieved landing sites 710 to the user interface 110 to facilitate populating the GUI 700. The list can display site information including names 712 of landing sites 710, unique identifiers 714 for landing sites 710, longitudes 716 of the landing sites, a latitudes 718 of the landing sites 710 . . . the GUI 700 can include a dropdown menu 724 that allows the administrator to filter the landing sites by a geographic region (e.g., northeast United States) within which the landing sites 710 are located.” (unique identifiers disclosing geographical identifiers);

    PNG
    media_image8.png
    418
    588
    media_image8.png
    Greyscale

[0148]: “Figure 28 is an exemplary GUI 2800 that can be provided by an exemplary embodiment of the environment 100 (e.g., via the user interface 110) in response to a selection by the member to book a chartered aircraft for a shared non-scheduled chartered flight. The GUI 2800 can facilitate an interaction between the member, the shared transportation engine 430, and the booking manager 240 such that the shared flight information received from the member via the GUI 2800. As one example, the information received by the GUI 2800 can be used by the shared transportation engine 430 to generate an aggregate booking request. The aggregate booking request can be shared using one or more social media sites (e.g., Facebook, Twitter, Linkedln, Google+, etc.) and can include information about the proposed trip including a threshold number of passengers that must join the proposed shared flight before the booking manager 240 presents the aggregate booking request to the operator, e.g., via the operator dashboard engine 310” (here and Fig. 28 disclosing a departure and destination with date and type of jet, where the helicopter of Fig. 28 fits the disclosed definition of Applicant’s “jet” per the Specification at 5:5-7: “While any appropriate type of aircraft (e.g., a propeller aircraft, a jet aircraft, or a rotorcraft) can be used, they will be collectively referred to using the term "jet" for brevity”);

    PNG
    media_image9.png
    703
    579
    media_image9.png
    Greyscale

Claim 10 recites like material elements to that recited in Claim 2 and is therefore rejected by Leavitt by the same citations mapped in response to these same elements as recited in Claim 2.
Claim 3
wherein: the one or more front-end servers obtain, from the electronic device of the user, a number of spots being claimed by the user; the one or more back-end servers compare the number of spots being claimed by the user to a number of spots required to designate the conditional segment as a confirmed segment; and notifying clients that the conditional segment is available includes providing a graphical indication to the clients indicating how many more spots need to be claimed to convert the conditional segment to the confirmed segment.  (Leavitt see at least Figs. 34, 37B, ¶¶0071 as cited in response to Claim 1; notably, compare the presented user interface of Figure 29, item 2916 as subsequently represented in Figure 34 as described in ¶00152: “The area 2910 can include . . . seating information 2916 identifying passengers, remaining seats and a goal or threshold number of passengers that must join for the aggregate booking request . . . and deadline information 2920 including a deadline by which the member must confirm to join the aggregate booking request”:

    PNG
    media_image10.png
    370
    291
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    428
    299
    media_image11.png
    Greyscale

Claim 11 recites like material elements to that recited in Claim 3 and is therefore rejected by Leavitt by the same citations mapped in response to these same elements as recited in Claim 3. 
Claim 7
wherein notifying the clients that the conditional segment is available comprises updating an interface presented to the clients to include information specifying one or more of the attributes of the conditional segment and information identifying the conditional segment as a conditional segment.  (Leavitt see Fig. 32 as discussed in [0162]: “The social interaction area 3240b can be programmed and/or configured to allow the member to invite passengers to join the aggregate booking request. The social interaction area 3240b can include options 3248 that the member can select to specify how the member wishes to invite passengers to join the aggregate booking request. For example, in the present embodiment, the options 3248 that can be selected by the user can include an option to invite people that use the environment 100 (e.g., other members). In some embodiments, the environment 100 can be structured as a social network such that the member can be connected to people in the environment 100 (e.g., as "friends", "connections", or "contact"). The member can choose to invite only those people the member has a relationship, a subset of the people with whom the member has a relationship, with everyone that uses the environment, and the like. In some embodiments, the options 3248 that can be selected by the user can include options to invite people to join the aggregate booking request using one or more external social media sites, such as Facebook, Twitter, Google+, Linkedln, and the like” (member-based social media flight invitations disclosing identification of a user-created segment information):

    PNG
    media_image12.png
    512
    729
    media_image12.png
    Greyscale

Claim 15 recites like material elements to that recited in Claim 7 and is therefore rejected by Leavitt by the same citations mapped in response to these same elements as recited in Claim 7.
Claim 8
wherein notifying the clients that the conditional segment is available further comprises updating the interface presented to the clients to include information specifying the expiration time.  (Leavitt see Fig. 34, where the created segment has a “Confirmation Deadline: 10 NOV 2014”:

    PNG
    media_image13.png
    729
    514
    media_image13.png
    Greyscale

Claim 16 recites like material elements to that recited in Claim 8 and is therefore rejected by Leavitt by the same citations mapped in response to these same elements as recited in Claim 8.

Prior Art Considerations
Claims 4-6, 12-14, and 18-20 appear allowable over the prior art. Examiner conducted a thorough search of the body of available prior art (see attached documents regards PTO-892 Notice of Reference Cited and PE2E Search History). Notably, Examiner discovered patent literature documents that most closely taught aspects of the invention, but no single disclosure taught “every element required by the claims under its broadest reasonable interpretation” [MPEP § 2131] to make a 35 USC § 102 rejection of Claims 4-6, 12-14, and 18-20. Further, Examiner considered the individual elements of the recited claims taught across the prior art, but did not find it obvious to combine such disclosures [MPEP § 2142] to make a 35 USC § 103 rejection. 	Summarily, Examiner found it novel and non-obvious to limit the independently-claimed and rejected “interface” to include a calendar interface to include a segment indicator “displayed in a first color while the conditional segment remains conditional and the segment indicator is displayed in a second color different from the first color when the conditional segment is confirmed (Claims 4, 12, 18) further limited to a “wherein the one or more front-end servers change a color of the segment indicator representing the conditional segment from the first color to the second color in response to the minimum specified number of spots being claimed” (Claims 5, 13, 19) and the action to “change the color of the segment indicator from the first color to the second color in response to all spots having been claimed” (Claims 6, 13, 20).  In particular, the Leavitt reference cited above discusses a “(mission) calendar”:

    PNG
    media_image14.png
    427
    599
    media_image14.png
    Greyscale

This calendar has “one or more buttons” that “allow the operator to implement one or more actions” and generally “indicate that the flight is canceled . . . the requested booking is accepted . . . and/or to implement any other suitable actions for the requested bookings” (Leavitt, ¶00107). However, this does not disclose the claimed indicator with changing “colors” mirroring the requirements claimed. Examiner recommends canceling and incorporating these dependent claims into independent Claims 1, 9, and 17 to gain allowance of the entirety of the claims.
For the above reasons, Examiner determined the currently pending claims novel and non-obvious given the current search. Amendment to the claims and further search in reaction to such amendment may yield the claims anticipated or obvious in future prosecution, determined at that time and by a subsequent search as required.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0180736 A1; US 7346526 B2; Foina et al, An Unmanned Aerial Traffic Management solution for cities using an air parcel model, 2015.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624